 

 



EXHIBIT 10.57

  

JACKIE S. MALONEY DIRECT

DIAL: 816.292.8394

jmaloney@spencerfane.com

 

December 17, 2015

 

VIA ELECTRONIC MAIL

 

Dennis Lacey, CEO
RGS Energy

833 W. South Boulder Rd.

Louisville, CO 80027

 

Re:Letter of Intent ("LOI") related to that certain Exclusive Master Supply
Agreement dated April 29, 2015 between Real Goods Solar, Inc. d/b/a RGS Energy
as "Buyer" and Solar Solutions and Distribution, LLC as "Seller" (the "Supply
Agreement")

 

Dear Mr. Lacey

 

I am sending this Letter of Intent to document our ongoing discussions regarding
the Silicon Valley Bank ("SVB") asset-based credit facility (the "Loan")
available to Buyer. It is our understanding that the Loan contains liquidity
limitations and other financial covenants that significantly limit Buyer's
operations. Seller believes that it has the resources and capability to provide
an asset-based credit facility upon more favorable terms (the "Modified Loan")
that will deliver better and increased capital availability to Buyer. Both
Seller and Buyer agree that Buyer's ability to execute its business and
operations profitably is a benefit to Buyer's shareholders and to Seller's
existing business relationship with Buyer.

 

The parties hereto acknowledge that this Letter of Intent does not contain all
matters upon which an agreement must be reached in order for Seller to provide
the Modified Loan to Buyer. This Letter of Intent is binding.

 

This Letter of Intent supersedes and replaces all prior discussions, and it is
the intention of the parties to proceed in a manner consistent with the terms
outlined below

 

I.Loan Acquisition and Modification:

 

a.Seller or a subsidiary of Seller (collectively, "Seller") will use its best
efforts to acquire the Loan from Silicon Valley Bank (SVB). The Loan is
evidenced by that certain Loan and Security Agreement dated as of December 19,
2011 between SVB and Buyer, as modified and amended (the "Loan Agreement") to
Real Goods Energy Tech, Inc., a Colorado corporation, Real Goods Trading
Corporation, a California corporation, Alteris Renewables, Inc., a Delaware
corporation and Real Goods Syndicated, Inc., a Delaware corporation, Mercury
Energy, Inc., a Delaware Corporation, Real Goods Solar, Inc. - Mercury Solar, a
New York corporation, Elemental Energy, LLC, a Hawaii limited liability company,
and Sunetric Management LLC, a Delaware limited liability company

 

Spencer Fane LLP 1000 Walnut, Suite 1400, Kansas City,
MO 64106-2140 816.474 8100

 

 

 

 

Dennis Lacey, CEO

December 17, 2015

Page 2

(collectively, "Borrower"). All capitalized terms that are not otherwise defined
herein shall have the same meaning as provided in the Loan Agreement.

 

b.Immediately after the effective and full assignment of the Loan Agreement,
including all benefits to SVB as outlined therein, to Seller, Borrower and
Seller will enter into Modification #11 to the Loan Agreement. The main terms of
Modification #11 are set forth in Article II below.

 

II.Real Goods Solar, Inc. and RGS Financing, Inc. shall join in the modified
Loan Agreement and all ancillary documents related thereto.Terms of Modified
Loan/Modification #11:

 

a.The Loan shall continue in all respects upon the same terms and conditions as
exist as of the date hereof, except to the extent modified by Seller and
Borrower in Modification #11.

 

b.Revolving Line:

 

i.The maximum Revolving Line amount shall initially be $5,000,000. The maximum
Revolving Line will be reduced to $4,000,000 on October 1, 2016 and $3,000,000
on December 31, 2016. In the event the amount outstanding on the Revolving Line
exceeds $4,000,000 on October 1, 2016 or $3,000,000 on December 31, 2016, Seller
will provide a stock warrant as an alternative means of payment. The terms of
the stock warrant are to be set forth in Modification #11.

 

ii.Seller will establish a controlled account at a banking institution (the
"Account") with the Availability Amount to ensure that Buyer has immediate
access to funds to the extent provided for under the Modified Loan.

 

c.Borrower: shall include the borrowers under the Loan Agreement in addition to
Real Goods Solar Inc. and RGS Financing, Inc.

 

d.Purpose of loan: As described in the introductory paragraph.

 

e.Revolving Line Maturity Date: March 31, 2017.

 

f.Interest Rate: the principal amount outstanding under the Revolving Line shall
accrue interest at the floating per annum rate of the WSJ Prime Rate plus 3% or
7%, whichever is greater.

 

g.Collateral: All assets first priority lien and control of all Borrower
accounts in the same senior position as defined in the Loan Agreement.

 

h.Liquidity: Borrower shall maintain at all times, certified monthly by
Borrower, the sum of (i) unrestricted cash in the Account plus (ii) the unused
Availability Amount in an amount equal to or greater than $100,000.

 

 

 

 

Dennis Lacey, CEO

December 17, 2015

Page 3

 

i.Borrowing Base: (i) 75% of Eligible Accounts set forth in the table below as
determined by Seller from Borrower's most recent Borrowing Base Certificate plus
(ii) 25% of Eligible Inventory, provided, however, that Seller may decrease the
foregoing percentages upon 30 days' notice if in its good faith business
judgment based on events, conditions, contingencies or risks which, as
determined by Seller, may adversely affect the Collateral.

 

j.Eligible Accounts will include:

 

Collateral, trade receivables originating in ordinary course of business  
Maximum   days   since invoice date   %Eligible           1.Residential, small
commercial, Sunetric and large commercial customers with the following
exceptions,  

<90 days

 

> 90 days

 

100%

 

0%

         

2. Commercial Retention for the Stockton School District Project

  N/A   100%          

3. Specific commercial receivables- Stockton Unified School District

  N/A   100%           4. Specific commercial receivable - Kona Resort   N/A  
100%           5. State Rebates   <=120 days   100%     >120 days   80%    
Cross-age   80%          

6. State related Lease/Loan Programs

  < 120 days   100%           7. Only for Items 5 & 6   Cross-age   80%        
  8. Lease Portfolio of RGS Financing   N/A   3%

 

 

 

 

Dennis Lacey, CEO

December 17, 2015

Page 4

 

k.Eligible Inventory includes inventory accepted by Seller as eligible based on
a monthly Review of Buyers Inventory. Seller agrees to include up to 75% of all
inventory purchased by Buyer from Seller or Seller's affiliates in the borrowing
base.

 

I.Required Advances: Immediately after execution of Modification #11, the
following amounts shall be advanced on the Revolving Line:

 

i.Advance No. 1 Approximately $1,700,000 to pay all amounts then due and payable
Solar Solutions and Distribution, LLC.

 

ii.Advance No. 2 - Approximately $1,500,000 to reimburse Seller for the Loan
purchase. If the purchase of the Loan from SVB carries with it the Buyer's
existing indebtedness at the time Seller acquires the loan from SVB, then such
indebtedness shall survive this transaction and will remain in effect in the
Modified Loan. In such instance, Buyer shall not be required to advance the
$1.2M.

 

m.Repayment of Required Advance No. 1: Borrower will repay the Required Advance
set forth in section ll(l)(i) above ($1,700,000) on the following schedule:

 

i.Borrower's 20% of the Required Advance shall be due on April 30, 2016.

 

The remaining Required Advance will be paid in 4 bi-monthly installments due on
June 30, 2016, August 31, 2016, October 31, 2016 and December 31, 2016.

 

Ill.CLOSING DOCUMENTATION

 

a.Loan Documents [Assignment of Promissory Note and Loan Agreement; new
Amendment to Loan Agreement]

b.Modification #11

c.Legal opinions as requested by Seller d. Officer's certificates for Borrowers

 

IV.OTHER TERMS AND CONDITIONS

 

a.Time is of the essence hereof. Seller intends to acquire the Loan and on or
before December 28, 2015. This Letter of Intent shall automatically terminate if
the Closing Documentation is not executed on or before January 15, 2016. Any
waiver under this Letter of Intent or the Agreement shall only be by written
instrument, and any such waiver of a term or condition shall not be a waiver of
any other term or condition.

 

b.During the term of this binding LOI, Buyer shall not engage discussions with
any other financing source for similar purpose of intent.

 

 

 

 

Dennis Lacey, CEO

December 17, 2015

Page 5

 

c.ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED. TO
PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THAT WE MAY WE REACH COVERING SUCH MATTERS SHALL
BE IN WRITING, AND ALL SUCH WRITINGS SHALL BE THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

d.Press Release. Following the execution of this LOI by Buyer and Seller, Buyer
may issue a press release outlining the terms of this LOI. Seller will have the
right to review and approve the press release prior to issuance, which approval
will not unreasonably be withheld.

 

e.Fees and expenses- Buyer shall pay Seller a onetime fee of $25,000 to cover
the cost of purchasing the Loan, establishment of the Modified Loan and any
other costs that may occur during this transaction.

 

f.This LOI will be governed by New York Law.

 

Sincerely,

 

 

 

 

Dennis Lacey, CEO

December 17, 2015

Page 6

 

Jackie S. Maloney       JSM/       Approved: Solar Solutions and Distribution,
LLC       By: /s/ D.J. Alemayhu         Name: D.J. Alemayhu         Title:
Managing Director         Real Goods Solar, Inc.         By: /s/ Dennis Lacey  
      Name: Dennis         Title: Chief Executive Officer  

 

 

